Citation Nr: 1001301	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-17 238	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2. Entitlement to service connection for a hiatal hernia.

3. Entitlement to service connection for irritable bowel 
syndrome (IBS).

4. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2008 and April 2008 rating 
decisions of the RO in St. Paul, Minnesota.  The February 
2008 rating decision granted service connection for PTSD, 
assigning a 50 percent initial rating, and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for atopic dermatitis, hemangioma 
and seborrheic keratosis (claimed as a skin condition).  The 
April 2008 rating decision denied service connection for 
GERD, hiatal hernia and IBS.

It is noted that, in a July 2009 statement, the Veteran's 
attorney requested an extension of time to get a diagnosis 
for acid reflux, hiatal hernia, irritable bowel, and skin 
condition.  The RO granted the request for an extension in 
the amount of 30 days from the date of the attorney's letter.  
The 30-day period has since lapsed and no additional evidence 
has been submitted.  The Board may proceed with appellate 
review.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran's GERD had its onset in service, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability.

2. There is no competent medical evidence establishing that 
the Veteran currently has a hiatal hernia.  

3. There is no competent medical evidence establishing that 
the Veteran currently has IBS.

4. The Veteran's PTSD has been manifested by the following: 
sleep impairment, nightmares, flashbacks, dissociative 
episodes, exaggerated startle response, anxiety, depression, 
avoidance behavior, irritability, and anger.

5. An unappealed August 1998 RO rating decision denied the 
Veteran's claim of service connection for atopic dermatitis, 
hemangioma and seborrheic keratosis (claimed as undiagnosed 
illness).  

6. Evidence received since the August 1998 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran has a current skin disorder that was 
incurred in service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1. The Veteran's GERD was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

2. A hiatal hernia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3. IBS was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4. The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

5. The August 1998 RO rating decision denying a claim of 
entitlement to service connection for atopic dermatitis, 
hemangioma and seborrheic keratosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

6. New and material evidence has not been received for the 
claim of entitlement to service connection for skin 
condition; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in December 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, 
including the criteria for establishing secondary service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and advised 
to send any medical reports that he had.  He was also told 
that it was ultimately his responsibility to support the 
claims with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

In the present case, the Veteran's PTSD claim was granted, a 
disability rating and effective date assigned, in a February 
2008 decision of the RO.  The December 2007 VCAA letter has 
served its purpose with respect to this claim and VA's duty 
to notify under § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Letters dated in December 2007 and September 2008 
informed the Veteran of the requirements of reopening a 
previously denied claim through new and material evidence and 
informed him of the basis of the prior denial of his skin 
condition claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  A private medical statement 
submitted by the Veteran has been associated with the record.  
Additionally, an attempt was made to obtain VA treatment 
records from 1991 to 1992.  The response from the VA Medical 
Center in Fargo, North Dakota indicated that the only record 
available for the requested time period was for a dental 
visit.  A formal finding of unavailability of VA Medical 
Center records was made in January 2009, and the Veteran was 
notified accordingly in a June 2009 SSOC.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in March 2008 to 
obtain an opinion as to whether he had GERD, a hiatal hernia 
and IBS that could be directly attributed to service.  The 
Board finds this examination report to be comprehensive and 
sufficient in addressing the matters of current disability 
and nexus.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file and medical records, and 
the opinion rendered by the examiner is supported by 
objective and clinical findings.  The Board, therefore, 
concludes that the March 2008 examination report is adequate 
upon which to base a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

The duty to assist by conducting a thorough and 
contemporaneous examination of the veteran also extends to 
claims for a higher initial rating.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).

The RO provided the Veteran appropriate VA examinations for 
his PTSD claim in January 2008 and April 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the examination reports on file to be 
comprehensive and sufficient in assessing the current nature 
and severity of the Veteran's PTSD.  In this regard, it is 
noted that the examiner reviewed the Veteran's claims file 
and medical records prior to each examination; the opinions 
rendered by the examiners are supported by objective and 
clinical findings, and address the relevant rating criteria.  
The Board, therefore, concludes that the 2008 and 2009 
examination reports are adequate upon which to base the 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

In petitions to reopen, the duty to assist does not include 
an obligation to provide an examination or medical opinion.  
See 38 C.F.R. § 3.159(c).  The Board concludes that failure 
to provide an examination or opinion for the Veteran's skin 
condition claim is not error.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. GERD 

The Veteran contends that he has GERD as a direct result of 
service or as secondary to his service-connected PTSD.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran currently has GERD.  At the 
March 2008 VA examination, the Veteran reported experiencing 
heartburn with reflux of stomach acid.  The examiner 
diagnosed him with GERD with hyperactive gastrocolic reflex 
associated with ingestion of milk products, chocolate and 
coffee.  VA treatment records confirm that the Veteran has 
been diagnosed with GERD, and show that treatment with 
medication has been effective.  Accordingly, the Board finds 
that the Veteran has presented medical evidence of a current 
disability, thereby satisfying the first element of service 
connection.  

Service treatment records reveal that the Veteran was seen in 
August 1983 with complaints of epigastric pain.  He was 
diagnosed with gastritis.  There is no evidence of any 
subsequent complaints, treatment or a diagnosis related to 
the August 1983 treatment.  At separation examination in 
October 1991, clinical findings were all normal.  

Taking into consideration all of the relevant evidence of 
record, the Board finds that service connection for GERD is 
not warranted.  Although the Veteran is shown to have a 
current diagnosis of GERD and service treatment records 
reflect one instance of treatment for gastritis, there is no 
competent medical evidence of record linking the Veteran's 
GERD to service.  In addition, the earliest documented 
evidence of GERD is many years after his period of service 
had ended.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In light of the foregoing, the 
Board concludes that a preponderance of the evidence is 
against a finding that the Veteran's GERD had its onset in, 
or is otherwise directly related, to service.  

As indicated above, the Veteran also claims service 
connection for GERD as secondary to his service-connected 
PTSD.  See 38 C.F.R. § 3.310(a).  A July 2008 private medical 
statement from Dr. M.J. Clark indicates that the Veteran's 
GERD was not caused by an infection in his stomach, which in 
turn gives the Veteran one more point in his favor that the 
condition is caused more by his traumatic stress than from 
either genetics or infection.  While this statement suggests 
the possibility that the Veteran's GERD may be caused by 
PTSD, the Board finds it to be too speculative and 
inconclusive to be of any significant probative value.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  At the very 
least, the Board finds this medical statement to be 
outweighed by the March 2008 VA examination report, which 
gives the opinion that the Veteran's GERD with hyperactive 
gastrocolic reflex was less likely as not either caused by or 
the result of his PTSD and depression.  The examiner 
explained that GERD was a condition caused by mechanical 
incompetence of the lower esophageal sphincter and that 
hyperactive gastrocolic reflex was often times caused by 
secretagogues such as caffeine, nicotine and excess stomach 
acid.  Based on the aforementioned, the Board concludes that 
the evidence is against such the Veteran's claim of secondary 
service connection.  

The Board has considered the internet article, NIH 
publication article and the congressional committee testimony 
submitted by the Veteran's in support of secondary service 
connection.  Treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, 5 Vet. App. at 33; see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, crucially, the Board finds the 
treatise evidence which has been submitted by the Veteran to 
be so general and speculative in nature as to not constitute 
competent, probative evidence as to the etiology of GERD in 
the Veteran's particular case, which involves hyperactive 
gastrocolic reflex.  The Board concludes that the probative 
value of the VA examiner's opinion, which is based on a 
review of the Veteran's medical history and a physical 
examination, to outweigh that of the treatise evidence here.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for GERD, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

b. Hiatal hernia and IBS

The Veteran also contends that he has a hiatal hernia and IBS 
as a result of service.  For the reasons set forth below, the 
Board concludes that service connection is not warranted.

The Board has reviewed that the evidence of record and finds 
that it fails to demonstrate that the Veteran currently has a 
hiatal hernia or IBS.  The Veteran has not submitted any 
evidence or identified any records showing that he currently 
has either of these claimed conditions.  At the March 2008 VA 
examination, the Veteran indicated that his hiatal hernia and 
IBS were both self-made diagnoses.  Neither a hiatal hernia 
nor IBS were found on examination.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Without medical evidence of 
current disabilities, the Veteran's claims fail to meet the 
requirements of service connection, and the Board need not 
undertake an analysis as to whether there is evidence of an 
in-service injury or disease.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for a hiatal hernia and IBS.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



III. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
For the reasons set forth below, the Board finds that a 
higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

The Veteran was afforded VA mental health examinations in 
January 2008 and April 2009.  The Board finds these 
examination reports to be comprehensive and sufficient in 
addressing the current nature and severity of the Veteran's 
service-connected PTSD.  In this regard, it is noted that the 
examiner reviewed the Veteran's claims file and medical 
records in conjunction with each examination.  

At the January 2008 examination, the Veteran was oriented to 
all spheres.  He was visibly tense at the outset of the 
examination.  His eyes teared up almost immediately, and he 
started gagging before he could even start talking.  The 
Veteran settled down for the general part of the interview 
but became more uncomfortable when interview concerning PTSD 
was initiated.  While showing a general level of tension, 
there was no agitation, psychomotor retardation or unusual 
mannerisms.  There was a longer than average response latency 
but no evidence of thought blocking.  The content of the 
Veteran's report was logical, coherent and relevant.  
Progressions of thoughts was adequate and there was no 
indication of disturbed thinking processes.  There was an 
impression of mild blunting of mood.  Affective responses 
were limited in range and appropriate to theme.  The Veteran 
had a range of depressive symptomatology and reported a 
history of infrequent suicidal ideation without plan or 
intent.  He was not seen as a risk to himself or others.  

In terms of his symptomatology, the Veteran reported having 
dreams about his service which lead him to awaken "all the 
time."  He also acknowledged having intrusive thoughts about 
service, which interfered with his driving, and flashbacks 
about five or six times a month.  Moreover, the Veteran 
reported avoiding things in the world around him "all the 
time" and avoiding public places.  He had no ongoing social 
activities.  He had a number of acquaintances but no old 
friends.  He reported an increase in irritability and anger, 
and being generally less tolerant of people.  He had a great 
deal of problems with work and was only able to work 15 or 16 
hours a week.  The Veteran reported episodically thinking 
about suicide in the past but stated that he "would never to 
that to his kids."  He denied that suicidal thoughts were 
ever a problem and explained that they were just thoughts 
that went through his mind.  The examiner assigned the 
Veteran a GAF score of 50.  

At the April 2009 examination, the Veteran was alert, 
oriented and cooperative.  Affect was depressed throughout 
the interview, and tearful on occasions.  He denied suicidal 
ideation, intent and plan.  The examiner indicated that the 
Veteran's test score was suggestive of moderate symptoms in 
all domains.  In terms of re-experiencing, the Veteran 
indicated that his dreams had lessened since starting on 
medication.  He reported having dissociative episodes that 
could last for 15 to 30 minutes, for which he had no memory 
of what he was doing/thinking during that time period.  He 
felt extreme and pervasive detachment from others; although 
his wife has gotten used to this, she was bothered by how 
this affected their 5 year old child.  In terms of 
hypervigilance symptoms, the Veteran indicated that 
medications had helped, and that he was sleeping somewhat 
better.  However, he continued to have exaggerated startle 
response to loud noises or people coming up behind him.  A 
GAF score of 55 was assigned.  The examiner observed that the 
Veteran had undergone alcohol treatment since the last 
examination and was no longer drinking, which led to an 
exacerbation of his tendency to isolate socially, since he 
was less comfortable in public settings when not under the 
influence.  In terms of occupational impairment, the Veteran 
had quit working for his own business and began employing 
someone else to do what he used to do.

Medical records from VA reflect that the Veteran began 
undergoing counseling for his PTSD in January 2009.  Mental 
health treatment records show GAF scores of 55 and 55-60.  
Problems with sleep disturbance, marked insomnia, nightmares 
and anxiety are indicated.  Suicidal and homicidal ideation 
and intent are denied by the Veteran.  Treatment with 
medication is shown to have helped with some of his symptoms, 
particularly his irritability and temper.

Taking into account all of the relevant evidence of record, 
the criteria for a higher initial rating is not met.  The 
Veteran's symptomatology is not indicative of occupational 
and social impairment with deficiencies in most areas so as 
to warrant an initial rating in excess of 50 percent.  The 
medical evidence, as described above, establishes that the 
Veteran's PTSD is manifested by sleep impairment, nightmares, 
flashbacks, dissociative episodes, exaggerated startle 
response, anxiety, depression, avoidance behavior, 
irritability, and anger, among other symptoms.  These 
symptoms, as well as the fact that he has found the need to 
hire someone else to run his business, are already accounted 
for in his current 50 percent evaluation.  The evidence does 
not show that the Veteran exhibits symptoms that would 
warrant a 70 percent disability rating, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  Nor 
does the evidence indicate that the Veteran exhibits his 
current symptoms with such frequency or severity so as to 
require a higher rating.  Although the Veteran was assigned a 
GAF score of 50 at his January 2008 examination, he was 
subsequently assigned higher scores of 55 and 55-60.  The 
Board finds the Veteran's symptomatology to be reflective of 
moderate impairment, consistent with a GAF score in the range 
of 51 to 60.  See DSM-IV at 47.  Considering the totality of 
the evidence, the findings indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 50 percent disability rating.  A higher 
initial rating of 70 percent or 100 percent is therefore not 
warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his PTSD.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., that he experiences nightmares.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
PTSD.

The Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's PTSD is not 
inadequate.  His complained-of symptoms are those 
contemplated by the rating criteria.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

Finally, the evidence does not show that the Veteran's 
symptoms have risen to the level for a rating in excess of 50 
percent at any time during the period on appeal.  Therefore, 
the Board concludes that staged ratings are inapplicable.

In view of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 50 percent.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a higher initial rating.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV. Application to Reopen

The Veteran contends that he has a skin disorder that was 
incurred in or aggravated by active service.  The original 
claim of service connection for a skin condition was 
previously denied on the merits in an August 1998 RO rating 
decision, and the Veteran did not appeal.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Veteran's claim of service connection for a skin 
condition was previously denied because it was determined 
that this condition neither occurred in nor was caused by 
service.  In order for the claim to be reopened, the Veteran 
must have submitted evidence showing the chronicity and 
continuity of a chronic skin condition from the time of 
active duty through the present.

Since the August 1998 rating decision, the RO has received 
medical treatment records from the VA medical facility in 
Fargo, North Dakota.  While this evidence is new to the 
claims, the Board finds that it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Indeed, there is no evidence of any complaints, 
treatment or a diagnosis of a skin disorder in these records.  
In this regard, the new evidence is entirely unrelated to the 
Veteran's claim.  As the newly received VA treatment records 
fail to raise a reasonable possibility of substantiating the 
Veteran's claim, they do not qualify as new and material 
evidence.  

The Board is mindful of the argument advanced by the 
Veteran's attorney that the Veteran's statement that he has a 
current skin condition, which in this instance is "a growth 
on his ear," constitutes new and material evidence.  See 
Veteran's claim, October 2007.  The Board disagrees.  
Although evidence is generally presumed to be credible for 
purposes of determining whether new and material evidence has 
been submitted, the Veteran's lay assertion here is beyond 
his competence to make.  See Duran, 7 Vet. App. at 220; 
Tirpak, 2 Vet. App. at 610-11; Espiritu, 2 Vet. App. at 494.  
As such, his statement cannot be construed as new and 
material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for a skin condition.  The application to reopen 
must therefore be denied.  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for a hiatal hernia is 
denied.

Entitlement to service connection for IBS is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

The application to reopen a claim of entitlement to service 
connection for a skin condition is denied.
______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


